Exhibit 3.1 CERTIFICATE OF AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF TIME WARNER INC. Time Warner Inc., a corporation duly organized and existing under the General Corporation Law of the State of Delaware (the “Corporation”), does hereby certify that: 1.The Restated Certificate of Incorporation of the Corporation is hereby amended by deleting ArticleVII thereof and inserting the following in lieu thereof: “ARTICLEVII In furtherance and not in limitation of the powers conferred upon it by law, the Board of Directors is expressly authorized to adopt, repeal, alter or amend the By-laws of the Corporation by the vote of a majority of the entire Board of Directors or such greater vote as shall be specified in the By-laws of the Corporation.” 2.The Restated Certificate of Incorporation of the Corporation is hereby amended by deleting ArticleVIII thereof and inserting the following in lieu thereof: “ARTICLEVIII The Corporation reserves the right to amend, alter or repeal any provision contained in this Restated Certificate of Incorporation, in the manner now or hereafter prescribed by statute, and all rights conferred upon stockholders herein are subject to this reservation.” 3.The foregoing amendments were duly adopted in accordance with the provisions of Section242 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, Time Warner Inc. has caused this Certificate of Amendment to be executed by a duly authorized officer on this 24day of May 2011. TIME WARNER INC. By: /s/ Brenda C. Karickhoff Name: Brenda C. Karickhoff Title: Senior Vice President
